
	
		II
		109th CONGRESS
		2d Session
		S. 4094
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the period in which States may spend funds from
		  the additional allotments provided to States under the Social Services Block
		  Grant program for necessary expenses related to the consequences of Hurricane
		  Katrina and other hurricanes in the Gulf of Mexico in 2005.
	
	
		1.Extension of period for
			 expenditure of additional SSBG allotments for necessary expenses related to the
			 consequences of Hurricane Katrina and other hurricanes in the Gulf of Mexico in
			 2005Notwithstanding section
			 2002(c) of the Social Security Act (42 U.S.C. 1397a(c)), the additional
			 allotments for States from amounts appropriated under the heading Social
			 Services Block Grant, under the heading Administration for
			 Children and Families, under the heading Department of Health
			 and Human Services of the Department of Defense, Emergency Supplemental
			 Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic
			 Influenza Act, 2006 (Public Law 109–148, 119 Stat. 2768) shall remain available
			 for obligation through September 30, 2008.
		
